Citation Nr: 0116382	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-operative bladder 
(urinary) neck obstruction, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1974 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that increased the 
rating for the veteran's post-operative bladder (urinary) 
neck obstruction from 0 percent to 30 percent under 
Diagnostic Code 7518, effective from the date of claim in 
July 1999.  The veteran submitted a notice of disagreement in 
April 2000, and the RO issued a statement of the case in June 
2000.  The veteran submitted a substantive appeal in July 
2000.

In January 2001, the veteran's representative submitted 
additional evidence directly to the Board and waived initial 
consideration of the evidence by the RO.  This evidence, 
consisting primarily of outpatient treatment records at a VA 
medical facility in December 1999 and correspondence from a 
Vocational Rehabilitation & Employment Officer in January 
2001, is constructively of record and accepted by the Board.

In the January 2001 informal hearing presentation before the 
Board, the veteran's representative contended that the 
statement from the Vocational Rehabilitation & Employment 
Officer served to raise the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
Where the veteran raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).  This issue is, 
accordingly, referred to the RO for adjudication in 
accordance with VA's statutory duty to assist claimants.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).


FINDINGS OF FACT

1.  The veteran's post-operative bladder (urinary) neck 
obstruction is manifested by discomfort, obstructed voiding, 
and urinary retention requiring intermittent or continuous 
catheterization; evidence of urine leakage or urine frequency 
requiring the use of an appliance or the wearing of absorbent 
materials is not shown.

2.  This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for rating the severity of 
the veteran's service-connected post-operative bladder 
(urinary) neck obstruction.  There is no showing that the 
disability has resulted in an unusual disability picture with 
marked interference with employment or frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-operative bladder (urinary) neck obstruction are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.115a, Code 7518 (2000).

2.  The requirements are not met for referral of the claim 
for a higher evaluation for the post-operative bladder 
(urinary) neck obstruction to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran was 
hospitalized in March 1976 for testicular discomfort and 
moderate obstructive voiding symptoms.  Surgery was 
performed.  The veteran was diagnosed with bladder neck 
contracture, hypotonic bladder, and wide caliber urethral 
stricture.  

The veteran underwent a VA examination in September 1976.  He 
reported frequent bladder problems and a feeling that his 
bladder was not emptying.  Pain was also present.  The 
veteran was diagnosed with residuals of post-operative 
bladder (urinary) neck obstruction.

A September 1976 RO rating decision granted service 
connection for post-operative bladder (urinary) neck 
obstruction, and assigned a zero percent evaluation under 
diagnostic code 7518, effective from June 1976.

VA outpatient treatment records show that the veteran was 
treated for bladder problems in July 1999.  He reported 
incomplete emptying.  The examiner noted evidence of bladder 
neck scarring, large prostate and lobes.  The urethra and 
bladder mucosa were normal.  The examiner also noted a 
trabeculated bladder with diverticula.  A sonogram of the 
scrotum revealed bilateral epididymal cysts; no hydrocele was 
seen.  A large cyst was seen on the left side measuring 4x3 
centimeters.  Records show that intermittent catheterization 
three times a day was recommended.

The veteran underwent a VA contract examination in September 
1999.  He reported that, while working on a transport truck 
in service, a wheel fell onto his lower abdomen and scrotum, 
and that he subsequently developed urinary retention.  The 
veteran reported being treated surgically in service, which 
relieved his urinary retention at the time.  The veteran 
reported that, over the last two or three years, problems of 
urinary retention re-developed.  The veteran reported being 
told also that a small left hydrocele developed following the 
scrotal injury.  

Current symptoms reported by the veteran included persistent 
lower abdominal discomfort secondary to urinary retention.  
The veteran reported that, up until two years ago, he had 
been able to push on his lower abdomen manually to relieve 
the urinary retention.  The veteran reported that he had not 
been able to do so in the last six months and that he was 
prescribed a urinary catheter to empty the urine in his 
bladder twice a day.  The veteran reported that he had not 
suffered any complication such as urinary infection and 
urethral trauma.  The veteran also reported that the left 
hydrocele had increased in size over the years and was giving 
the veteran increasing discomfort.

Upon examination of the abdomen, bowel sounds were normal; no 
superficial veins, tenderness, ascites, and organomegaly were 
noted.  There was a moderate lower abdominal distention, 
which was consistent with a full bladder.  Prostate 
examination was within normal limits.  Male genital 
examination revealed a nontender, smooth, moderately enlarged 
left spermatic cord consistent with a hydrocele.  The 
complete blood count and urinalysis reports were 
unremarkable.  The veteran was diagnosed with urinary 
retention secondary to bladder neck obstruction.  The 
examiner noted that the veteran relied on a self-administered 
urinary catheter twice a day to empty the urine in his 
bladder.  The examiner noted that, aside from the 
inconvenience and discomforts, the veteran's urinary symptoms 
had not affected his daily living to a significant degree.  
The examiner also noted that the veteran was being observed 
for an enlarging left testicular hydrocele condition.

A December 1999 RO rating decision increased the evaluation 
for post-operative bladder (urinary) neck obstruction from 
zero percent to 30 percent, effective from July 1999.

VA outpatient records in December 1999 show that the veteran 
was instructed to perform catheterization more frequently in 
order to keep volumes per catheterization at approximately 
500 cc.  The veteran was provided with a measuring device and 
was told to keep a dairy.  The veteran was to consider 
surgery for extraction of what was most likely a left 
spermatocele.

Correspondence from a Vocational Rehabilitation & Employment 
Officer in January 2001 was to the effect that the veteran 
would not likely benefit from vocational training services at 
this time due to his need for frequent time-consuming 
catheterization that prevent the veteran from working.

Statements of the veteran in the claims folder are to the 
effect that he is on a self-administered urinary catheter six 
times a day to empty the urine in his bladder.


B.  Legal Analysis

The veteran contends that his service-connected post-
operative bladder (urinary) neck obstruction presents a 
greater degree of impairment than currently rated. The Board 
finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to provide 
notice and assist him.  His application for benefits appears 
to be complete.  The statement of the case served to inform 
him of the evidence necessary to substantiate his claim.  All 
reported treatment records have been secured, and the veteran 
has been afforded an examination to assess his disability.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A review of the record shows that service connection has been 
granted for post-operative bladder (urinary) neck 
obstruction, and that an evaluation was assigned under 
Diagnostic Code 7518 (stricture of urethra).  This Diagnostic 
Code directs that the disability be rated as voiding 
dysfunction under the provisions set forth under 38 C.F.R. 
§ 4.115a.  Voiding dysfunction is rated on particular 
conditions such as urine leakage, frequency, or obstructed 
voiding.  Clearly, from the clinical findings of record and 
complaints, the veteran's service-connected disability has 
resulted in obstructed voiding, rather than urine leakage or 
frequency.  Therefore, the criteria used to rate obstructed 
voiding will be applied.

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year, is rated as 
noncompensable.  A compensable rating of 10 percent is 
assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  post void residuals greater 
than 150 cc; uroflowmetry, markedly diminished peak flow rate 
(less than 10 cc/sec); recurrent urinary tract infections 
secondary to obstruction; or stricture disease requiring 
periodic dilation every 2 to 3 months.  A 30 percent rating 
is assigned for urinary retention requiring intermittent or 
continuous catheterization.

In this case, the report of the veteran's VA contract 
examination in September 1999 and recent VA outpatient 
treatment records show that the veteran requires intermittent 
catheterization several times daily for urinary retention.  
There is also objective evidence of a left testicular 
hydrocele condition, for which surgery is under 
consideration.  

The veteran asserts that he should be awarded a higher 
evaluation because he has recently been instructed to 
catheterize himself six times per day, an increase from twice 
per day reported at the time he was awarded the 30 percent 
evaluation.  The Board notes that 30 percent is the maximum 
rating under Code 7518 for symptomatology of obstructed 
voiding.  That evaluation contemplates occasional or 
continuous catheterization.  Thus, whether he performs 
catheterization twice or six times per day, the schedule 
provides the same evaluation.

The evidence does not indicate, and the veteran has not 
reported, the presence of other symptoms attributable to 
urine leakage or urine frequency to support the assignment of 
an evaluation in excess of 30 percent for voiding dysfunction 
under the provisions of diagnostic codes 7512, 7515, 7517, or 
7518.  In fact the veteran's disability has been diagnosed as 
urine retention, rather than urine leakage.  The overall 
disability picture is comparable to obstructive 
symptomatology requiring intermittent or continuous 
catheterization, and there is no question as to which rating 
should apply.  38 C.F.R. § 4.7 (2000).

The Board has considered all other applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  After a careful review of the available 
diagnostic codes and the medical evidence of record, the 
Board finds that diagnostic codes other than 7518 do not 
provide a basis to assign an increased evaluation for the 
service-connected post-operative bladder (urinary) neck 
obstruction.

The June 2000 statement of the case sent to the veteran notes 
that the RO determined that this case does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards and to 
warrant referral of the case to the Director of Compensation 
and Pension Service for consideration of an extraschedular 
evaluation.  The Board has noted that the issue of 
entitlement to a TDIU has been raised.  However, this issue 
involves criteria distinct from that for an increased 
schedular, or extraschedular evaluation.  Bowling v. 
Principi, No. 99-2264 (U.S. Vet. App. May 8, 2001).  

The veteran has not reported, nor does the record show marked 
interference with any current employment, and the disability 
has not required any periods of recent hospitalization.  The 
Board does not find that the there is evidence of marked 
interference with employment or frequent periods of 
hospitalization such as would warrant referral for 
consideration of a rating in excess of 30 percent on an 
extraschedular basis.  To the contrary, the examiner noted 
that the symptoms attributed to the veteran's bladder 
disability, while inconvenient and discomforting, have not 
affected his daily living to a significant degree.  38 C.F.R. 
§ 4.1.

The evidence shows that the post-operative bladder (urinary) 
neck obstruction is manifested by discomfort, obstructed 
voiding, and urinary retention requiring intermittent or 
continuous catheterization, which is best evaluated as 
30 percent disabling under Code 7518.  There is no evidence 
of urine leakage or urine frequency requiring the use of an 
appliance or the wearing of absorbent materials.  In this 
regard the evidence is not in equipoise, but is against a 
higher rating.  Thus the benefit of the doubt cannot be 
applied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).
 


ORDER

An increased rating for post-operative bladder (urinary) neck 
obstruction is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

